Citation Nr: 1814777	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  15-17 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a schedular rating in excess of 30 percent (prior to May 23, 2011) and a schedular rating in excess of 50 percent (from May 23, 2011) for tension headaches.

2.  Entitlement to an extraschedular rating for tension headaches.

[The issues of entitlement to service connection for a lung disability, to include bronchitis; entitlement to a rating in excess of 30 percent for cervical spine herniated nucleus pulposus, status post fusion surgery with residual scar with intervertebral disc syndrome (IVDS); and entitlement to a rating in excess of 40 percent for thoracolumbar strain with IVDS are the subject of a separate decision by the Veterans Law Judge who conducted a hearing in those matters.]


REPRESENTATION

Veteran represented by:	Robert C. Brown, Jr.

WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1990 to October 1995.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2011, a hearing was held before a Decision Review Officer (DRO) at the RO, and a transcript of the hearing is associated with the record.

A December 2011 rating decision granted an increased rating of 50 percent for tension headaches, effective May 23, 2011.  Because that award did not represent a total grant of benefits sought on appeal, the claim for increase remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

Pursuant to the Board's January 2017 remand, a videoconference hearing was held before the undersigned Veterans Law Judge in September 2017, and a transcript of the hearing is associated with the record.

The issue of entitlement to an extraschedular rating for tension headaches is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.
FINDING OF FACT

For the entire period of claim, the Veteran's service-connected tension headaches disability is shown to have been manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

For the entire period of claim (i.e., both prior to and from May 23, 2011), a schedular rating of 50 percent (but no higher, because this is the maximum schedular rating available under Code 8100) for tension headaches is warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.124a, Code 8100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the [V]eteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Legal Criteria

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's tension headaches are rated under Code 8100, which provides the following rating criteria for migraines.  A 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent rating (which is the maximum schedular rating available under Code 8100) is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Code 8100.

Analysis

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

Initially, regarding the period of the claim on appeal, the Board acknowledges that at the September 2017 hearing, the Veteran's attorney indicated a belief that the period of the appeal dated back to 1998.  However, full review of the claims file reflects that while the Veteran had initially appealed a May 1998 rating decision that denied an increased rating for headaches, the Veteran withdrew his appeal in a June 1999 written statement.  38 C.F.R. § 20.204.  Hence, the May 1998 rating decision is final.  38 C.F.R. § 20.1103.  The record further reflects the Veteran filed a new claim for an increased rating for headaches in August 2003, which was denied in a January 2004 rating decision.  The Veteran was notified of this decision in February 2004.  The Veteran did not file a notice of disagreement within a year of notification of that decision and VA was not actually or constructively in receipt of any new evidence within the one year period from notification of the decision.  Therefore, the February 2004 rating decision also became final.  38 C.F.R. §§ 3.156(b), 20.1103.  The Veteran did not subsequently file a claim for an increased rating for headaches until the current claim that was received by VA on June 2, 2010.  Under VA regulations, the effective date for an increased rating for disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  As the Veteran's claim was received on June 2, 2010, the earliest date he could be entitled to a higher increased rating is June 2, 2009.

Regarding the increased rating claim, the Board finds that for the entire period of claim, beginning June 2, 2009, the Veteran's service-connected tension headaches disability is shown to have been manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The evidence of record throughout the period of claim (including the reports of VA headaches examinations in August 2010, May 2011, and June 2015, as well as his March 2011 and September 2017 hearing testimony) has documented his daily and severe headaches during this time period (which produce symptoms including head pain, nausea, dizziness, and sensitivity to light and sound) lasting for hours which cause him to have to lie down in dark and quiet conditions and which render him unable to participate in any activities or conversations throughout the duration of these symptom attacks.

Accordingly, the Board finds that a schedular rating of 50 percent (but no higher, because this is the maximum schedular rating available under Code 8100) for the Veteran's tension headaches is warranted for the entire period of claim (i.e., beginning June 2, 2009 and both prior to and from May 23, 2011).  See 38 C.F.R. § 4.124a, Code 8100; see also Francisco, 7 Vet. App. at 55, 58; see also Hart, 21 Vet. App. at 505.

The issue of entitlement to an extraschedular rating for tension headaches, pursuant to 38 C.F.R. § 3.321(b)(1), is being addressed in the remand section below.

[The Board notes that a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating) was in effect for the entire period of claim prior to May 23, 2011 under 38 C.F.R. § 4.16(a); in addition, as of May 23, 2011, the Veteran has been in receipt of a 100 percent schedular rating for all of his service-connected disabilities combined.  Therefore, any issue of entitlement to a TDIU rating - raised in the context of the increased rating claim for tension headaches on appeal, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) - is moot.  The Board also notes that an award of special monthly compensation (SMC) under 38 U.S.C. § 1114(l) and 38 C.F.R. § 3.350(b), on account of being so helpless as to be in need of regular aid and attendance, has been in effect as of June 2, 2010 (i.e., the date of the current increased rating claim for tension headaches).  Therefore, any issue of entitlement to SMC under 38 U.S.C. § 1114(s) and 38 C.F.R. § 3.350(i) - which is a lesser benefit than the SMC award that is already in effect for the entire period of the current claim - is moot.]


ORDER

For the entire period of claim (i.e., beginning June 2, 2009, and both prior to and from May 23, 2011), a schedular rating of 50 percent (but no higher, because this is the maximum schedular rating available under Code 8100) for tension headaches is granted, subject to the regulations governing payment of monetary awards.


REMAND

On review of the record, the Board has found that additional development is necessary for the issue of entitlement to an extraschedular rating for tension headaches.

The instant decision is granting the maximum schedular rating under Code 8100 (i.e., 50 percent) for the entire period of claim for the Veteran's service-connected tension headaches.  However, the Veteran has also asserted that he is entitled to a rating higher than the 50 percent schedular rating; therefore, the Board finds that he is claiming entitlement to an extraschedular rating for this disability, pursuant to 38 C.F.R. § 3.321(b)(1).

The evidence of record throughout the period of claim indicates that the Veteran's tension headaches disability picture has manifested in symptoms that are not adequately addressed by the applicable rating criteria of Code 8100 under 38 C.F.R. § 4.124a.  In addition to his headache symptom attacks (with head pain, nausea, dizziness, and sensitivity to light and sound), the evidence of record (including the report of his May 2011 VA headaches examination) has shown that his severe tension headaches produce additional symptoms such as decreased concentration, speech difficulty, vision difficulty, and decreased mobility.

The evidence of record throughout the period of claim also indicates that the Veteran's tension headaches disability picture has exhibited marked interference with employment.  The evidence of record (including the report of his June 2015 VA headaches examination) has shown that he is unable to leave the house or maintain employment based on incapacitation due to his severe headaches.  In addition, at his September 2017 hearing, he testified that for the entire period of claim, his headaches have been so severe that he could not go to work.  See Thun v. Shinseki, 572 F.3d 1368 (Fed. Cir. 2009).

In light of the above, the Board finds that referral of the Veteran's increased rating claim for tension headaches to the Director of Compensation Service is warranted for consideration of an extraschedular rating, pursuant to 38 C.F.R. § 3.321(b)(1).
Accordingly, the case is REMANDED for the following actions:

1.  Refer this case to the VA Director of Compensation Service for a determination as to whether an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is warranted for the Veteran's service-connected tension headaches.  The claims folder and a copy of this remand must be provided to the Director.

2.  Thereafter, review the record, ensure that all development is completed (and arrange for any further development suggested by additional evidence received), and readjudicate the claim on appeal for entitlement to an extraschedular rating for tension headaches.  If the benefit sought on appeal remains denied, in whole or in part, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. § 5109B (2012).




______________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


